Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.                                          Feb 17 2014, 7:24 am




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

JAY RODIA                                        GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 LARRY D. ALLEN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

BARNARD LOCKETT,                                 )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )    No. 49A02-1307-CR-653
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                        APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable Clayton Graham, Judge
                               Cause No. 49G17-1205-FD-32260


                                      February 17, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

      Barnard Lockett appeals the revocation of his community corrections placement.

We affirm.

                                          Issue

      Lockett raises one issue, which we restate as whether there is sufficient evidence

to support the revocation of his community corrections placement.

                                          Facts

      In 2012, Lockett was convicted of Class D felony domestic battery and sentenced

to 545 days, with seventy-four days executed and 471 days suspended, and to 365 days of

probation. In April 2013, Lockett admitted to violating the terms of his probation and

agreed to serve 365 days in a community corrections program with work release. On

June 14, 2013, the State filed a notice of community corrections violation against

Lockett. The notice alleged that, on May 15, 2013 and May 16, 2013, Lockett was

released from Duvall Residential Center (“Duvall”), but he failed to report to work. After

a hearing, the trial court found that Lockett violated the terms of his community

corrections placement and ordered him to serve thirty days in the Marion County Jail.

Lockett now appeals.

                                        Analysis

      Lockett contends there is insufficient evidence to support the revocation of

community corrections placement. Leona Woodson, a caseworker at Duvall, testified

about the purported violations. Woodson also testified about Duvall’s log-in and log-out

process, and computerized and handwritten log sheets were admitted over Lockett’s

                                            2
hearsay objection. Lockett contends that this evidence was insufficient because Woodson

had no personal knowledge of Lockett’s whereabouts on those days and was not the

keeper of the records at Duvall.

       “A reviewing court treats a petition to revoke a placement in a community

corrections program the same as a petition to revoke probation.” Bass v. State, 974

N.E.2d 482, 488 (Ind. Ct. App. 2012).           “The State must prove the violation by a

preponderance of the evidence.” Id. “[T]here is no right to probation: the trial court has

discretion whether to grant it, under what conditions, and whether to revoke it if

conditions are violated.” Reyes v. State, 868 N.E.2d 438, 440 (Ind. 2007).

       “[P]robationers do not receive the same constitutional rights that defendants

receive at trial.” Id.

                      The due process right applicable in probation
               revocation hearings allows for procedures that are more
               flexible than in a criminal prosecution. Such flexibility
               allows courts to enforce lawful orders, address an offender’s
               personal circumstances, and protect public safety, sometimes
               within limited time periods. Within this framework, and to
               promote the aforementioned goals of a probation revocation
               hearing, courts may admit evidence during probation
               revocation hearings that would not be permitted in a full-
               blown criminal trial.

Id. (citations omitted).      In Reyes, our supreme court adopted the “substantial

trustworthiness test” as “the more effective means for determining the hearsay evidence

that should be admitted at a probation revocation hearing.” Id. at 441. In applying the

substantial trustworthiness test, “the trial court determines whether the evidence reaches a

certain level of reliability, or if it has a substantial guarantee of trustworthiness.” Id.


                                               3
        Woodson offered extensive testimony about the log-in and log-out process and

how the log sheets were generated.              She explained that the person who logs that

information has a duty to accurately record that information and that the computerized

system cannot be changed or tampered with after the information has been added. She

also testified that identification is required to leave the building. Even if the log sheets

would have been inadmissible hearsay in an ordinary criminal proceeding, 1 the record

shows that they had a substantial guarantee of trustworthiness and were properly

considered by the trial court.

        The log sheets show that, on May 15, 2013, Lockett was released for work at 4:59

a.m. and returned at 12:32 p.m. and, on May 16, 2013, Lockett was released for work at

4:51 a.m. and returned at 8:16 p.m. This evidence taken with Woodson’s testimony that

she was notified by Lockett’s employer that he did not work on those days was sufficient

to establish that Lockett violated the terms of his community corrections placement.

                                             Conclusion

        The evidence was sufficient evidence to support the revocation of Lockett’s

community corrections placement. We affirm.

        Affirmed.

ROBB, J., and BROWN, J., concur.




1
  On appeal, Lockett does not develop cogent argument supported by citation to authority establishing the
log sheets were inadmissible hearsay and waives any argument to that effect. See Keller v. State, 987
N.E.2d 1099, 1121 n.11 (Ind. Ct. App. 2013), trans. denied.


                                                   4